MEMORANDUM **
Enrique Gastelum-Miranda, a native and citizen of Mexico, appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition for writ of habeas corpus which sought to challenge the merits of the Board of Immigration Appeals’ removal order. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
We previously transferred this case to the district court for proceedings pursuant to 28 U.S.C. § 2241 after concluding that we lacked jurisdiction over Gastelum-Miranda’s petition for review on account of his conviction for a crime of moral turpitude. See 8 U.S.C. § 1252(a)(2)(C).
Subsequently, the district court found that Gastelum-Miranda’s § 2241 petition contained no constitutional or statutory challenges to the removal process, and therefore dismissed the petition. We now reject Gastelum-Miranda’s contentions concerning the proper scope of our Article III powers, and affirm. See Gutierrez-Chavez v. INS, 298 F.3d 824, 827 (9th Cir.2002) (as amended) (stating that § 2241 relief is not available against “purely discretionary (yet arguably unwise) decisions made by the executive branch that do not involve violations of the Constitution or federal law”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.